Title: To Thomas Jefferson from George Jefferson, 31 May 1803
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 31st. May 1803
          
          The last of your Tobacco, excepting the light hogshead, which I suppose will not come to us arrived to day. I am very apprehensive that the heavy rains we have lately had may have injured it. I have been making some little inquiry to day, and am doubtful whether the price of seven dollars can be now obtained without opening it, or at least a few Hhds.—the noise which was made by M. & F. respecting the crop they purchased for Jackson & Wharton, I suspect must have injured the credit of yr. crops. Richard, likewise, who purchased the last crop for the same persons, I am inclined to think has been of no service to them; he says it turned out but tolerably,—yet appears anxious to get the present crop.
          Although I disapprove of the practice of opening Tobacco generally, yet under existing circumstances I think it will be advisable to open a few hhds. of yours.—I shall however wait your orders. The current price of transient Hhds is now 33/.—that of good known crops about 40/. yet a few particular Hhds of prime quality, and which it was supposed would suit particular markets, have sold even as high as 50/.!
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        